Filed 2/21/08 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2008 ND 22







William Sandoval, 		Petitioner and Appellant



v.



Department of Transportation, 		Respondent and Appellee







No. 20070295







Appeal from the District Court of Stark County, Southwest Judicial District, the Honorable Allan L. Schmalenberger, Judge.



AFFIRMED.



Per Curiam.



Kelly M. Armstrong (appeared) and Ashley Holmes (argued), third-year law student, of Reichert Armstrong Law Office, 513 Elks Drive, Dickinson, N.D. 58601, for petitioner and appellant.



Andrew Moraghan (argued), Assistant Attorney General, Office of Attorney General, 500 N. 9th St., Bismarck, N.D. 58501-4509, for respondent and appellee.

Sandoval v. Department of Transportation

No. 20070295



Per Curiam.

[¶1]	William Sandoval appeals from a district court judgment affirming a North Dakota Department of Transportation order revoking Sandoval’s driving privileges for three years.  Sandoval argued the arresting officer did not have reasonable and articulable suspicion to stop his vehicle.  We conclude the agency's order is supported by a preponderance of the evidence and summarily affirm under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner